DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 March 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 17, and 22 are objected to because of the following informalities. 
Regarding claim 1, line 6 of the claim recites the limitation “each of the windows”. In light of claim context, claim should be stating “each of the plurality of windows” to promote better consistency in reciting same limitation (for example, line 4-5 recites the limitation “each of the plurality of windows”). 
Claims 9 and 17 are device and computer readable medium claims reciting functions that are similar in scope to the functions performed by the method claim 1 and thus, include similar informality identified in the claim 1. Therefore, the claims 9 and 17 are objected under the same rationale. 
Regarding claim 22, line 2 of the claim recites the limitation “the input to a third window”. There exists antecedence issue by the claim specifically using language “the 
While claim context makes it clear that “the input to a third window” is different kind of input from claimed “an input to a second window” by being a particular kind of input associated with “a third window”, the claim needs to be amended to better distinguish “the input to a third window” from claimed different types of inputs and also to promote better antecedence structure. Thus, for example, claim should be stating “[[an]]a first input to a second window” and “[[the]]a second input to a third window” (or any other appropriate options). 
The examiner has objected to the claims as scope of the claims is still determinable. Appropriate corrections are required for identified informalities above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11, 13-16, and 18 of U.S. Patent No. 10,747,386 in view of Ebstyne et al., U.S. Pre-Grant Application Number 2015/0317831, hereinafter Ebstyne.

16/993,221
Claim 1, 2, 3, 4 
Claim 1, 6
Claim 1, 7, 8
Claim 9, 10, 11, 12
Claim 9, 14
Claim 9, 15, 16
Claim 17, 18
Claim 17, 20 
10,747,386
Claim 1, 2, 3
Claim 1, 4
Claim 1, 6, 7
Claim 8, 9, 10
Claim 8, 11
Claim 8, 13, 14
Claim 15, 16
Claim 15, 18


Claim 4 of 16/993,221 and Claim 1 of 10,747,386: Analysis Chart:
16/993,221 Claim 4:
10,747,386 Claim 3:
Claim 1. A method for controlling a window at a head mountable device (HMD), the method comprising: displaying a plurality of windows in a viewable area of a virtual reality environment of the HMD, wherein the viewable area is determined based on an orientation of the HMD, and each of the plurality of windows corresponds to a same application configured to execute a plurality of tasks, and each of the windows represents at least one of the plurality of tasks;
Claim 1. A method for window control, the method comprising: displaying a window, that corresponds to an application, at a position in a viewable area of a virtual reality environment of a head mountable device (HMD), the viewable area determined based on an orientation of the HMD, the viewable area representing a portion of the virtual reality environment that is viewable on the HMD, wherein the position of the window is constant relative to the virtual reality 
a position of a window among the plurality of windows in the viewable area;
receiving a request to lock the window at the position at which the window is displayed in the viewable area;
and locking the position of the window in the viewable area in response to the request, wherein the locked position of the window is fixed regardless of the orientation of the HMD.
in response to the lock request, locking the window at the position at which the window is displayed in the viewable area at a first time when the lock request is received, wherein locking the window includes fixing the window at the position at which it is displayed relative to the viewable area such that the window will stay in a same relative position within the viewable area regardless of the orientation of the HMD;
Claim 2. wherein displaying the plurality of windows comprises displaying the plurality of windows on an entirety of the viewable area, and locking the position of the window in 

the position of the window in the viewable area comprises: receiving the request to lock the position of the window when the application is launched.
Claim 3. wherein: receiving the request to lock the window at the position at which it is displayed in the viewable area comprises: receiving the request to lock the window at the position at which it is displayed when the application is launched.
Claim 4. further comprising: incrementing, each time the request to lock the position of the window corresponding to the application is received, a value of a counter for the application; and if the application is being launched and the value of the counter is incremented to a preset 
.




Claims 1, 2, 3, and 4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3 of U.S. Patent No. 10,747,386 in view of Ebstyne. Although the conflicting claims are not identical, they are not patentably distinct from each other because: Claim 1, 2, 3 of U.S. Patent No. 10,747,386 includes all the features of claim 1, 2, 3, 4 of the instant application with the exception of the underlined limitations in the above analysis chart.
Ebstyne teaches claimed “displaying a plurality of windows in a viewable area of a virtual reality environment of the HMD, wherein the viewable area is determined based on an orientation of the HMD, and each of the plurality of windows corresponds to a same application configured to execute a plurality of tasks, and each of the windows represents at least one of the plurality of tasks”. (Ebstyne Figure 1-4 and Specification Paragraph [0019]: “It will be understood that the HMD device may display any suitable number of video slates as virtual objects having world-locked positions on the see-through display. It will be understood that the video slates may present any suitable video or other images. For example, the video slates may present one or more web pages, email applications, weather reports, television, news, photographs, etc.”; Paragraph [0022]: “In one particular example, a news application could be displayed in the first video slate on the left-side, an email application could be displayed on in the second video slate in the middle, and a stock ticker application could be displayed in the third video slate on the right-side.”)
(First, the examiner notes that as Ebstyne clearly teaches feature of allowing each of multiple slates to be associated with same application (such as web pages, email applications, weather reports, news, photographs, and etc), it is reasonable to conclude that particular application performs various jobs/tasks/functions (such as tasks of presenting certain webpage at certain slate and presenting another webpage at another slate (or presenting particular portion of webpage at one slate while providing another portion of same webpage at another slate)) where each slate is able to provide visual output corresponding to such jobs/tasks/functions. For example, for application to present web pages at three different slates, various tasks/processing needs to be performed to present respective web page at each slate to allow display of the respective web page at each slate (thus, three slates will each show certain web page). Second, it is also reasonable to conclude that involved video slates are all associated with main application of Ebstyne’s system which is executed to enable display of world-lock and body-lock involving various slates taught by Ebstyne. Therefore, such main application is capable to execute plurality of tasks (such as one task related to providing display of email application at one slate and another task related to providing display of news application at another slate) where each slate will be able to provide visual output corresponding to such jobs/tasks/functions. Thus, the examiner concludes that Ebstyne reasonably discloses claimed limitations in two different ways.)
Ebstyne additionally teaches underlined claimed features regarding locking a position of a window in viewable area. (Ebstyne Figure 1-4 and Specification Paragraph [0018]: “In FIG. 2, the wearer 104 of the HMD device 102 has rotated to the left, so that he/she is facing the wall 110 and the location and the orientation of the HMD device changes. However, since the HMD device is operating in the first display mode, and the video slates have world-locked positions, the first video slate 108 appears to be fixed on the wall 110 relative to the other real-world objects viewable through the see-through display. Likewise, the second video slate 112 appears to be fixed on the wall 114 relative to the other real-world objects viewable through the see-through display. Correspondingly, the world-locked position of each of the first and second video slates appears to move relative to the wearer of the see-through display.”; Paragraph [0024]-[0025]: “In FIG. 3, the wearer 104 of the HMD device 102 is standing at an end of the hallway 300, next to the doorway from the room 106. The plurality of video slates is displayed on the see-through display 100 with body-locked positions that appear to be fixed relative to the wearer and moveable relative to real-world objects, such as the doorway. In FIG. 4, the wearer 104 of the HMD device 102 has walked down to the other end of the hallway 300 and is standing in front of another doorway. Since the plurality of video slates are displayed on the see-through display 100 with body-locked positions, the plurality of video slates stay fixed relative to the wearer 104 even as he/she walks down the hallway. In other words, the slates move with the wearer.”)	Thus, it would have been obvious to one of ordinarily skilled in the art at the time of invention to modify method that can display at least one window that corresponds to an application in a viewable area and locking window at particular position with feature of allowing multiple window type contents (either each window corresponding to different application or each window corresponding to same application (such as multiple slates/windows used for web pages)) where each window is capable of providing visual display of associated function, certain job/tasks, or certain services that are performed and also allowing displayed position of such displayed contents to be locked at particular position in relation to user or environment whereby the method would allow display of more than one window (for example, each window can correspond to same application and each window visually represents some task, function, or service performed/provided by associated application) and also locking particular positions of involved windows. One would be motivated to do so to gain well-known and expected benefit of supporting more enhanced display and promoting richer user experience by allowing user to interact with various different types of contents. 
 Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to combine claim 1, 2, 3 of U.S. Patent No. 10,747,386 with Ebstyne’s teachings resulting in well-known and expected benefits of promoting more enhanced display and richer user experience. One of 
Similarly, device claims 9, 10, 11, 12 of the instant application recites functions that are similar in scope to the functions of the method claims 1, 2, 3, 4 of the instant application and are therefore rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 9, 10 of U.S. Patent No. 10,747,386 in view of Ebstyne under the same rationale. 
Similarly, computer readable medium claims 17 and 18 of the instant application recites functions that are similar in scope to the functions of the method claims 1 and 2 of the instant application and are therefore rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 and 16 of U.S. Patent No. 10,747,386 in view of Ebstyne under the same rationale.
Claims 1 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,747,386 in view of Ebstyne. Claims 1 and 4 of U.S. Patent No. 10,747,386 in view of Ebstyne include all limitations of claims 1 and 6 of the instant application (except related limitations discussed above in the chart which Ebstyne was relied on to teach).
Claims 1, 7, 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 7 of U.S. Patent No. 910,747,386 in view of Ebstyne. Claims 1, 6, 7 of U.S. Patent No. 10,747,386 in view of Ebstyne include all limitations of claims 1, 7, 8 of the instant application (except related limitations discussed above in the chart which Ebstyne was relied on to teach).

Similarly, computer readable medium claims 17 and 20 of the instant application recites functions that are similar in scope to the functions of the method claims 1 and 6 of the instant application and are therefore rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15 and 18 of U.S. Patent No. 10,747,386 in view of Ebstyne under the same rationale. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim currently states “The HMD of claim 9, wherein an input of information to a second window of the plurality of windows causes an automatic input of the information a third window of the plurality of windows.”
The examiner notes that currently, the claim sentence is incomplete and therefore, the examiner is unable to properly determine intended scope of the claim 24. For example, it is unclear if the claim was meant to state “The HMD of claim 9, wherein an input of information to a second window of the plurality of windows causes an automatic input of the information to a third window of the plurality of windows” or other option(s). 
Claim 26 is a computer readable medium claim reciting functions that are similar in scope to the functions performed by the device claim 24 and thus, include similar issue identified in the claim 24. Therefore, the claim 26 is rejected under the same rationale.
For purpose of examination, the examiner will interpret the claims as claiming concept of causing automatic input of same information (which was inputted to a second window) to a third window based on the input of such information to the second window according to disclosure provided in Paragraph [0047] of specification of the instant application which states “In some embodiments where multiple of the windows 320 are related to the same application, inputs to one of the windows 320 can cause inputs in other of the windows 320. For example, where multiple of the windows 320 are related to a device setup application, or to a user account setup application, a user may input a user name, contact information, payment information, or the like into one window 320, and fields in other windows 320 that request the same information are automatically populated with this information.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstyne et al., U.S. Pre-Grant Application Number 2015/0317831, hereinafter Ebstyne in view of Scott et al., U.S. Pre-Grant Application Number 2016/0266386, hereinafter Scott, and in further view of Dickerson et al., U.S. Pre-Grant Application Number 2016/0054802, hereinafter Dickerson
Regarding claim 1, Ebstyne discloses a method for controlling a window at a head mountable device (HMD), the method comprising: displaying a plurality of windows in a viewable area of the HMD, (Ebstyne Figure 3-4 and Specification Paragraph [0016]: “FIGS. 1 and 2 show an example scenario where conditions of a real-world environment 106 are suitable for the HMD device 102 to operate in a first display mode where a plurality of virtual objects (e.g., video slates 1, 2, 3) are displayed on the see-through display 100 with world-locked positions.”; Paragraph [0024]: “In FIG. 3, the wearer 104 of the HMD device 102 is standing at an end of the hallway 300, next to the doorway from the room 106. The plurality of video slates is displayed on the see-through display 100 with body-locked positions that appear to be fixed relative to the wearer and moveable relative to real-world objects, such as the doorway.”)
wherein the viewable area is determined based on an orientation of the HMD, (Ebstyne Figure 1-6 and Specification Paragraph [0014]: “In the second display mode, one or more virtual objects may be displayed on the see-through display with body-locked positions. A body-locked position of a virtual object appears to be fixed relative to the wearer of the see-through display and the body-locked position of each virtual object appears to be moveable relative to the real-world objects. The second display mode may be associated with a second tracker that operates in parallel with the first tracker. The second tracker estimates an orientation of the HMD device in three degrees of freedom (e.g., pitch, roll, yaw).”; Paragraph [0016]: “FIGS. 1-6 show different scenarios of virtual objects being displayed on a see-through display 100 of a HMD device 102 from a perspective of a wearer 104 of the HMD device…However, since the HMD device is operating in the first display mode, and the video slates have world-locked positions, the first video slate 108 appears to be fixed on the wall 110 relative to the other real-world objects viewable through the see-through display.”; Paragraph [0060]: “The orientation derived from the sensor signals of the IMU may be used to display, via the see-through display, one or more virtual objects with a body-locked position in which the position of each virtual object appears to be fixed relative to the wearer of the see-through display and the position of each virtual object appears to be moveable relative to real-world objects in the physical environment.”) 
and each of the plurality of windows corresponds to a same application configured to execute a plurality of tasks, and each of the windows represents at least one of the plurality of tasks; (Ebstyne Figure 1-4 and Specification Paragraph [0019]: “It will be understood that the HMD device may display any suitable number of video slates as virtual objects having world-locked positions on the see-through display. It will be understood that the video slates may present any suitable video or other images. For example, the video slates may present one or more web pages, email applications, weather reports, television, news, photographs, etc.”; Paragraph [0022]: “In one particular example, a news application could be displayed in the first video slate on the left-side, an email application could be displayed on in the second video slate in the middle, and a stock ticker application could be displayed in the third video slate on the right-side.”)
(First, the examiner notes that as Ebstyne clearly teaches feature of allowing each of multiple slates to be associated with same application (such as web pages, email applications, weather reports, news, photographs, and etc), it is reasonable to conclude that particular application performs various jobs/tasks/functions (such as tasks of presenting certain webpage at certain slate and presenting another webpage at another slate (or presenting particular portion of webpage at one slate while providing another portion of same webpage at another slate)) where each slate is able to provide visual output corresponding to such jobs/tasks/functions. For example, for application to present web pages at three different slates, various tasks/processing needs to be performed to present respective web page at each slate to allow display of the respective web page at each slate (thus, three slates will each show certain web page). Second, it is also reasonable to conclude that involved video slates are all associated with main application of Ebstyne’s system which is executed to enable display of world-lock and body-lock involving various slates taught by Ebstyne. Therefore, such main application is capable to execute plurality of tasks (such as one task related to providing display of email application at one slate and another task related to providing display of news application at another slate) where each slate will be able to provide visual output corresponding to such jobs/tasks/functions. Thus, the examiner concludes that Ebstyne reasonably discloses claimed limitations in two different ways.)
and locking the window in the viewable area, wherein the window is fixed regardless of the orientation of the HMD. (Ebstyne Figure 3-4 and Specification Paragraph [0016]: “FIGS. 1 and 2 show an example scenario where conditions of a real-world environment 106 are suitable for the HMD device 102 to operate in a first display mode where a plurality of virtual objects (e.g., video slates 1, 2, 3) are displayed on the see-through display 100 with world-locked positions.”; Paragraph [0018]: “However, since the HMD device is operating in the first display mode, and the video slates have world-locked positions, the first video slate 108 appears to be fixed on the wall 110 relative to the other real-world objects viewable through the see-through display.”; Paragraph [0024]-[0025]: “In FIG. 3, the wearer 104 of the HMD device 102 is standing at an end of the hallway 300, next to the doorway from the room 106. The plurality of video slates is displayed on the see-through display 100 with body-locked positions that appear to be fixed relative to the wearer and moveable relative to real-world objects, such as the doorway. In FIG. 4, the wearer 104 of the HMD device 102 has walked down to the other end of the hallway 300 and is standing in front of another doorway. Since the plurality of video slates are displayed on the see-through display 100 with body-locked positions, the plurality of video slates stay fixed relative to the wearer 104 even as he/she walks down the hallway. In other words, the slates move with the wearer.”)
Ebstyne fails to expressly teach “receiving a request to lock a position of a window among the plurality of windows in the viewable area; and locking the position of the window in the viewable area in response to the request, wherein the locked position of the window is fixed regardless of the orientation of the HMD”. (Limitations that Ebstyne alone fails to expressly teach have been emphasized through underlining.)
(Scott Figure 1 and Specification Paragraph [0107]: “In further embodiments, a user may wish content to stay locked in a given position in a given geographic area, even where the user leaves that geographic area. This may be carried out by the processing unit 4 in accordance with a received gesture from the user, such as a verbal gesture to "lock content there."”)
Scott is combinable with Ebstyne at least because each of Scott and Ebstyne are directed to lock functionality in head mounted display context. It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne’s method that allows two different types of content locking that lock particular content(s) at particular location with feature of allowing user to provide input to cause particular content to stay locked in a given position in a given geographic area whereby the method would allow user to, in either first or second type of content locking, provide input indicating a wish to lock particular location of particular content such as its displayed location (such as at particular position of a wall in first type of locking and particular position in front of a user in second type of locking) where the particular content can be locked at such location according to the user input. One would be motivated to do so to gain well-known and expected benefit of promoting more enhanced and capable augmented reality and also promoting more flexible and capable user interaction by allowing user to directly influence/control locking of content. 
Even though Ebstyne as modified by Scott teaches feature of displaying a plurality of windows in a viewable area of augmented reality environment of a head of a virtual reality environment of the HMD”.
However, the examiner notes that it is well-known in the art for head-mounted type display to support both virtual and augmented reality. For example, Dickerson teaches such feature. (Dickerson Specification Paragraph [0048]: “The head-mounted display system includes one or more a light turning elements 480. As shown, a light turning element 480 is disposed on the hypotenuse surface of the triangular channel 472. The light turning element 480, such as mirror or prism, is incorporated into the head-mounted frame 470 that is designed to encase PED 300 for an immersive Virtual Reality or Augmented Reality (VR/AR) experience.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott’s method that can provide augmented reality display supporting locking position of particular virtual content using head-mounted display with well-known feature in the art as taught by Dickerson whereby the method would allow content display also in virtual reality environment context. One would be motivated to do so to gain well-known and expected benefits of allowing improved and enhanced head-mounted display that can support both augmented and virtual reality experience.
Regarding claim 6, Ebstyne as modified by Scott and further modified by Dickerson discloses wherein the window with the locked position is displayed on a portion of the viewable area that comprises less than an entirety of the viewable area; (Ebstyne Figure 3-6 (Figures visually shows that particular window content such as 108, 112, or 116 takes portion of viewing area 100.))
and locking the position of the window in the viewable area comprises, when the orientation of the HMD is changed, changing content displayed in the viewable area while keeping the window displayed at the position in the viewable area. (Ebstyne Figure 1-4 and Specification Paragraph [0018]: “In FIG. 2, the wearer 104 of the HMD device 102 has rotated to the left, so that he/she is facing the wall 110 and the location and the orientation of the HMD device changes. However, since the HMD device is operating in the first display mode, and the video slates have world-locked positions, the first video slate 108 appears to be fixed on the wall 110 relative to the other real-world objects viewable through the see-through display.”; Paragraph [0025]: “In FIG. 4, the wearer 104 of the HMD device 102 has walked down to the other end of the hallway 300 and is standing in front of another doorway. Since the plurality of video slates are displayed on the see-through display 100 with body-locked positions, the plurality of video slates stay fixed relative to the wearer 104 even as he/she walks down the hallway.”)
Claims 9 and 14 are device claims reciting functions that are similar in scope to the functions performed by the method claims 1 and 6 and are therefore rejected under the same rationale. Additionally, Ebstyne as modified by Scott and further modified by Dickerson discloses “A head mountable device (HMD) comprising: a display; and a processor configured to”. (Ebstyne Figure 9-10 and Specification Paragraph [0070]: “FIG. 10 schematically shows a non-limiting embodiment of a computing system 1000 that can enact one or more of the methods and processes described above.”; Paragraph [0073]: “The logic machine may include one or more processors configured to execute software instructions.”)
Claims 17 and 20 are computer readable medium claims reciting functions that are similar in scope to the functions performed by the method claims 1 and 6 and device claims 9 and 14 and are therefore rejected under the same rationale. Additionally, Ebstyne as modified by Scott and further modified by Dickerson discloses “A non-transitory computer readable medium embodying instructions executable by a processor of a head mountable device (HMD) to”. (Ebstyne Specification Paragraph [0074]-[0075]: “Storage machine 1004 includes one or more physical devices configured to hold machine-readable instructions executable by the logic machine to implement the methods and processes described herein…Storage machine 1004 may include removable and/or built-in devices. Storage machine 1004 may include optical memory (e.g., CD, DVD, HD-DVD, Blu-Ray Disc, etc.), semiconductor memory (e.g., RAM, EPROM, EEPROM, etc.), and/or magnetic memory (e.g., hard-disk drive, floppy-disk drive, tape drive, MRAM, etc.), among others. Storage machine 1004 may include volatile, nonvolatile, dynamic, static, read/write, read-only, random-access, sequential-access, location-addressable, file-addressable, and/or content-addressable devices.”)
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstyne, in view of Scott, in view of Dickerson, and in further view of Iyer et al., U.S. Pre-Grant Application Number 2017/0336878, hereinafter Iyar.
Regarding claim 2, Ebstyne as modified by Scott and further modified by Dickerson discloses locking the position of the window in the viewable area comprises: (Ebstyne Specification Paragraph [0014]: “A body-locked position of a virtual object appears to be fixed relative to the wearer of the see-through display and the body-locked position of each virtual object appears to be moveable relative to the real-world objects. The second display mode may be associated with a second tracker that operates in parallel with the first tracker. The second tracker estimates an orientation of the HMD device in three degrees of freedom (e.g., pitch, roll, yaw). For example, the estimate in three degrees of freedom may be determined using information from pose sensors that do not rely on optical feedback.”; Paragraph [0025]: “In FIG. 4, the wearer 104 of the HMD device 102 has walked down to the other end of the hallway 300 and is standing in front of another doorway. Since the plurality of video slates are displayed on the see-through display 100 with body-locked positions, the plurality of video slates stay fixed relative to the wearer 104 even as he/she walks down the hallway. In other words, the slates move with the wearer.”)
However, Ebstyne as modified by Scott and further modified by Dickerson fails to expressly teach “wherein displaying the plurality of window comprises displaying the plurality of windows on an entirety of the viewable area, and locking the position of the window in the viewable area comprises: locking the window to the entirety of the viewable area”.
However, the examiner notes that it is well-known in the art to display involved content either in a particular region or in entirety of display area. For example, Iyar (Iyar Specification Paragraph [0072]: “That is, in addition to displaying a virtual environment, the VR equipment 101 may also display, in a region or the entirety of the virtual environment, the user interface of a mobile device.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott and further modified by Dickerson’s method that can display window type contents that takes portion of viewing area of head mounted display with feature well-known in the art as taught by Iyar whereby the method would allow particular arrangement of display that can display involved window contents to take whole region of the viewing area perceived by user wearing the head mounted display and performing locking for such involved window contents. One would be motivated to do so to gain well-known and expected benefit of allowing more capable and enhanced content display that can support different types of content display.
Claim 10 is a device claim reciting functions that are similar in scope to the functions performed by the method claim 2 and is therefore rejected under the same rationale.
Claim 18 is a computer readable medium claim reciting functions that are similar in scope to the functions performed by the method claim 2 and is therefore rejected under the same rationale.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstyne, in view of Scott, in view of Dickerson, in view of Iyar, and in further view of Tsai et al., U.S. Pre-Grant Application Number 2015/0177972, hereinafter Tsai
Regarding claim 3, Ebstyne as modified by Scott, Dickerson, and Iyar fails to expressly teach wherein receiving the request to lock the position of the window in the viewable area comprises: receiving the request to lock the position of the window when the application is launched.
However, the examiner notes that it is well-known in the art to perform lock type function when specific application program is executed. Tsai teaches such well-known feature in the art. (Tsai Specification Paragraph [0034]: “Moreover, the user may press a specific button or execute a specific application program to cause the electronic device 10 to enter the screen lock mode.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott, Dickerson, and Iyar’s method that can perform locking of position of particular virtual content being displayed with feature well-known in the art as taught by Tsai whereby the method would allow execution of locking of position of particular virtual content upon execution of application associated with the particular virtual content. One would be motivated to do so to gain well-known and expected benefit of allowing more enhanced content display and user interaction experience by allowing various different conditions to perform lock functionality. 
Claim 11 is a device claim reciting functions that are similar in scope to the functions performed by the method claim 3 and is therefore rejected under the same rationale.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstyne, in view of Scott, in view of Dickerson, and in further view of Poulos et al., U.S. Pre-Grant Application Number 2014/0347390, hereinafter Poulos.
Regarding claim 7, Ebstyne as modified by Scott and further modified by Dickerson discloses further comprising: determining to unlock the locked position of the window in the viewable area. (Ebstyne Specification Paragraph [0021]: “FIGS. 3 and 4 show an example scenario where conditions of the real-world environment change causing a transition event in which the HMD device 102 switches from operation in the first display mode to operation in the second display mode. In this case, the transition event occurs when the wearer of the HMD device moves through the doorway of the room 106 shown in FIGS. 1 and 2 and into a hallway 300. For example, the transition event may occur based on the estimate of the location and the orientation of the HMD device in six degrees of freedom not meeting a quality metric. In one example, sensor information used to perform the estimate may not be available. In another example, the estimate may not have sufficient confidence.”; Paragraph [0025]: “The plurality of video slates may be displayed on the see-through display 100 with body-locked positions until a transition event occurs that causes a switch to the first display mode, at which point the plurality of video slates may transition to world-locked positions.”)
However, Ebstyne as modified by Scott and further modified by Dickerson fails to expressly teach “determining to unlock the locked position of the window in the viewable area if input from at least one motion sensing unit of the HMD is movement exceeding a threshold.”
(Poulos Figure 1A-B ad Specification Paragraph [0021]-[0022]: “FIGS. 2A and 2B illustrate an example repositioning of virtual objects that are body-locked to user 104. First, FIG. 2A shows the head of user 104 rotated in a clockwise direction and HDV 106 directed according to the determined head direction. Holographic TV 110 remains positioned according to BLDV 108, which was not updated in response to this head rotation. Next, in FIG. 2B, the head of user 104 has rotated further and thus met a rotational threshold, prompting update of BLDV 108. Accordingly, holographic TV 110 is repositioned in the field of view of user 104 based on the updated BLDV 108.”)
Poulos further teaches feature of utilizing different threshold condition of determining whether threshold has been exceeded. (Poulos Specification Paragraph [0045]: “At 412, method 400 comprises determining whether the angle meets a threshold condition (e.g. meets or exceeds a threshold angle, or any other suitable threshold condition).”)
Poulos is combinable with Ebstyne as modified by Scott and further modified by Dickerson at least because each of Poulos and Ebstyne as modified by Scott and further modified by Dickerson are directed to content display using head mounted display. It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott and further modified by Dickerson’s method that can transition between different lock modes according to particular criteria being met with feature of triggering particular action 
Claim 15 is a device claim reciting functions that are similar in scope to the functions performed by the method claim 7 and is therefore rejected under the same rationale.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstyne, in view of Scott, in view of Dickerson, in view of Poulos, and in further view of Tait et al., U.S. Pre-Grant Application Number 2015/0220152, hereinafter Tait.
Regarding claim 8, Ebstyne as modified by Scott, Dickerson, and Poulos fails to expressly teach wherein the threshold is configurable within a range of 45-90 degrees from the position at which the window is locked. 
However, the examiner notes that it is well-known in the art to set particular threshold angular value (within range of 45-90 degree) in relation to state transition. For example, Tait teaches such well-known feature in the art. (Tait Specification Paragraph [0027]: “Example embodiments help to provide interfaces for unlocking a computing device, such as a head-mountable device (HMD) or a mobile phone.”; Paragraph [0088]: “The error tolerance or tolerances may effectively define ranges of pitch, roll, and/or yaw (e.g., within +/-5 degrees from 45 degrees yaw, and so on), which are considered to match the predetermined head pose in the unlock sequence.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott, Dickerson, and Poulos method that perform unlocking of particular virtual content that has been locked when rotation amount of head mounted display exceed rotational threshold with well-known feature in the art as taught by Tait whereby the method would allow specific setting of particular threshold value (such as 45+5 degrees). One would be motivated to do so to gain well-known and expected benefit of allowing more accurate unlocking functionality by allowing specific assignment of threshold value. 
Claim 16 is a device claim reciting functions that are similar in scope to the functions performed by the method claim 8 and is therefore rejected under the same rationale.
Claims 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstyne, in view of Scott, in view of Dickerson, and in further view of Savant et al., U.S. Patent Number 9,323,518, hereinafter Savant.
Regarding claim 21, Ebstyne as modified by Scott and further modified by Dickerson fails to expressly teach wherein a first window of the plurality of windows comprises a visual indicator to indicate that a task of the plurality of tasks represented by the first window is mandatory or optional.
However, Savant teaches feature of performing particular task of modifying particular application which is displayed at particular window by identifying requirement to modify the particular application where such requirement can be identified by (Savant Figure 3-4 and Specification Column 4 line 66 - Column 5 line 2: “identification module 104 may cause computing device 202 and/or server 206 to identify a need to modify at least one application (e.g., application 208) on a computing device (e.g., computing device 202).”; Column 6 line 8-67: “For example, identification module 104 may identify an administrator-defined policy for computing device 202 that requires the installation of application 208 onto computing device 202…In some embodiments identification module 104 may identify the need to modify application 208 by identifying a notification, pop-up window, dialog box, or other alert presented to the user that directs the user to perform the modification…Specifically, identification module 104 may determine that an administrator requires the modification, that computing device 202 may be vulnerable to malware without the modification, that computing device 202 requires the modification in order to maintain proper functionality, and/or any additional determination of importance.”; Column 9 line 17-28: “For example, determination module 110 may, as part of computing device 202 in FIG. 2, determine that the user of computing device 202 is prompted by user prompt 214 to provide input necessary to complete the modification of application 208 based on an analysis of one of event notifications 212 generated by accessibility service 210.  The term "user prompt," as used herein, generally refers to any type or form of field, textbox, or clickable region within a pop-up window, notification, dialog box, or user interface through which a user may enter input.”)
(Savant Specification Column 17 line 18-25: “In some examples, all or a portion of exemplary system 100 in FIG. 1 may represent portions of a mobile computing environment. Mobile computing environments may be implemented by a wide range of mobile computing devices, including mobile phones, tablet computers, e-book readers, personal digital assistants, wearable computing devices (e.g., computing devices with a head-mounted display, smartwatches, etc.), and the like.”)
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott and further modified by Dickerson’s method that can display multiple slates where each slate is associated with particular application and display content associated with the particular application with feature of performing particular task of modifying particular application which is displayed at particular window by identifying requirement to modify the particular application where such requirement can be identified by identifying particular visual indicator such as a notification, pop-up window, dialog box, or other alert displayed at the particular window whereby the method would allow visual presentation of particular type of visual indicator that can indicate that particular application associated with particular slate is required to be modified and also be used to identify such requirement to be performed. One would be motivated to do so to gain well-known and expected benefit of allowing more enhanced and capable content 
Claim 23 is a device claim reciting functions that are similar in scope to the functions performed by the method claim 21 and is therefore rejected under the same rationale.
Claim 25 is a computer readable medium claim reciting functions that are similar in scope to the functions performed by the method claim 21 and is therefore rejected under the same rationale.
Claims 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstyne, in view of Scott, in view of Dickerson, and in further view of Baek et al., U.S. Pre-Grant Application Number 2015/0317053, hereinafter Baek.
Regarding claim 22, Ebstyne as modified by Scott and further modified by Dickerson fails to expressly teach wherein an input to a second window of the plurality of windows causes an automatic input corresponding to the input to a third window of the plurality of windows.
However, Baek teaches feature of allowing particular input provided by user at a certain window to cause content corresponding to such input to also be provided, generated, and displayed at another window. (Baek Specification Paragraph [0228]: “Based on a user input to the selection menu 1330 shown in FIG. 13(b), the controller 180 may be able to insert one of the text 1320 corresponding to the writing object 1310 and the copy object corresponding to the copy of the writing object 1310 in the second task window.”; Paragraph [0232]: “Referring to FIG. 14(a), while a note icon is touched with a finger, if the display unit 151 is touched with a stylus pen, the controller 180 can display a writing object 1410 drawn along a moving trace of the stylus pen. Thereafter, if the finger is released from the display unit 151, referring to FIG. 14(b), the controller 180 runs a note application and is then able to control a document, in which a text 1420 corresponding to the writing object 1410 is inserted, to be displayed.”)
Baek is combinable with Ebstyne as modified by Scott and further modified by Dickerson at least because each of Baek and Ebstyne as modified by Scott and further modified by Dickerson are directed to content display involving window type content and head mounted display. (Baek Specification Paragraph [0057]: “Mobile terminals presented herein may be implemented using a variety of different types of terminals. Examples of such terminals include cellular phones, smart phones, user equipment, laptop computers, digital broadcast terminals, personal digital assistants (PDAs), portable multimedia players (PMPs), navigators, portable computers (PCs), slate PCs, tablet PCs, ultra books, wearable devices (for example, smart watches, smart glasses, head mounted displays (HMDs)), and the like.”)
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott and further modified by Dickerson’s method that can display various slates to a user with feature of allowing particular input provided by a user at a certain window to cause content corresponding to such input to also be provided, generated, and displayed at another window whereby the method would allow user to provide particular input at 
Regarding claim 24, Ebstyne as modified by Scott and further modified by Dickerson fails to expressly teach wherein an input of information to a second window of the plurality of windows causes an automatic input of the information a third window of the plurality of windows.
However, Baek teaches feature of allowing particular input provided by user at a certain window to cause content corresponding to such input to also be provided, generated, and displayed at another window. (Baek Specification Paragraph [0228]: “Based on a user input to the selection menu 1330 shown in FIG. 13(b), the controller 180 may be able to insert one of the text 1320 corresponding to the writing object 1310 and the copy object corresponding to the copy of the writing object 1310 in the second task window.”; Paragraph [0232]: “Referring to FIG. 14(a), while a note icon is touched with a finger, if the display unit 151 is touched with a stylus pen, the controller 180 can display a writing object 1410 drawn along a moving trace of the stylus pen. Thereafter, if the finger is released from the display unit 151, referring to FIG. 14(b), the controller 180 runs a note application and is then able to control a document, in which a text 1420 corresponding to the writing object 1410 is inserted, to be displayed.”)
Baek is combinable with Ebstyne as modified by Scott and further modified by Dickerson at least because each of Baek and Ebstyne as modified by Scott and further (Baek Specification Paragraph [0057]: “Mobile terminals presented herein may be implemented using a variety of different types of terminals. Examples of such terminals include cellular phones, smart phones, user equipment, laptop computers, digital broadcast terminals, personal digital assistants (PDAs), portable multimedia players (PMPs), navigators, portable computers (PCs), slate PCs, tablet PCs, ultra books, wearable devices (for example, smart watches, smart glasses, head mounted displays (HMDs)), and the like.”)
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Ebstyne as modified by Scott and further modified by Dickerson’s method that can display various slates to a user with feature of allowing particular input provided by a user at a certain window to cause content corresponding to such input to also be provided, generated, and displayed at another window whereby the method would allow user to provide particular input at particular slate/window which will cause content corresponding to such input to also be provided, generated, and displayed at another slate/window. One would be motivated to do so gain well-known and expected benefit of allowing more enhanced user experience by allowing user to directly influence content display.
Claim 26 is a computer readable medium claim reciting functions that are similar in scope to the functions performed by the device claim 24 and is therefore rejected under the same rationale.
Allowable Subject Matter
Claims 4 and 12 would be allowable if the nonstatutory double patenting, set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.
Regarding the claims 4 and 12, the claims are allowable over the prior arts under the same statement of reasons for the indication of allowable subject matter provided in page 29-30 of non-final rejection dated 3 September 2020.
Claims 5 and 13 are objected to as being dependent upon a rejected base claims 4 and 12, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding the claim 19, the claim is allowable over the prior arts under the same statement of reasons for the indication of allowable subject matter provided in page 29-30 of non-final rejection dated 3 September 2020.
Response to Arguments
Regarding section “ALLOWABLE SUBJECT MATTER”, the applicant stated that “The Applicant thanks the Examiner for this suggestion, but elects not to rewrite these claims at this time.”
The examiner hereby acknowledges the applicant’s statement and therefore has kept status of the claims 4 and 12 as rejected (under the nonstatutory double patenting) and 5, 13, and 19 as objected. 
Regarding section “REJECTION UNDER 35 U.S.C. § 112”, the 112 rejection is hereby withdrawn in light of the applicant’s amendment. However, the examiner notes that new 112 issue has been identified in the claims submitted 22 March 2021 and thus, the examiner has updated the 35 U.S.C. § 112 rejection section accordingly. 
The applicant’s remaining arguments and remarks submitted 22 March 2021 have been fully considered but they are not persuasive. 
Regarding section “CLAIM REJECTION – DOUBLE PATENTING”, the applicant argued that “The Office Action cites to Figures 1-4 and paragraph [0022] of Ebstyne to show that "each of the plurality of windows corresponds to an application for executing at least one task." Office Action, p. 9. For the reasons discussed below with respect to the rejection under 35 U.S.C. § 103, the Applicant respectfully submits that Ebstyne fails to teach or suggest "displaying a plurality of windows in a viewable area of a virtual reality environment of the HMD, wherein the viewable area is determined based on an orientation of the HMD, and each of the plurality of windows corresponds to a same application configured to execute a plurality of tasks, and each of the windows represents at least one of the plurality of tasks," as recited in Claim 1. For at least this reason, Claim 1 and its dependent claims are allowable over U.S. Patent No. 10,747,386 and Ebstyne. For one or more of these reasons, Claims 9, 17, and their respective dependent claims are allowable. Accordingly, the Applicant respectfully requests that the double patenting rejection be withdrawn.”
Ebstyne Specification Paragraph [0014] states “In the second display mode, one or more virtual objects may be displayed on the see-through display with body-locked positions. A body-locked position of a virtual object appears to be fixed relative to the wearer of the see-through display and the body-locked position of each virtual object appears to be moveable relative to the real-world objects. The second display mode may be associated with a second tracker that operates in parallel with the first tracker. The second tracker estimates an orientation of the HMD device in three degrees of freedom (e.g., pitch, roll, yaw).” Paragraph [0016] states “FIGS. 1-6 show different scenarios of virtual objects being displayed on a see-through display 100 of a HMD device 102 from a perspective of a wearer 104 of the HMD device…FIGS. 1 and 2 show an example scenario where conditions of a real-world environment 106 are suitable for the HMD device 102 to operate in a first display mode where a plurality of virtual objects (e.g., video slates 1, 2, 3) are displayed on the see-through display 100 with world-locked positions.”  Paragraph [0018] states “However, since the HMD device is operating in the first display mode, and the video slates have world-locked positions, the first video slate 108 appears to be fixed on the wall 110 relative to the other real-world objects viewable through the see-through display.”
Ebstyne Specification Paragraph [0019] states “It will be understood that the HMD device may display any suitable number of video slates as virtual objects having world-locked positions on the see-through display. It will be understood that the video slates may present any suitable video or other images. For example, the video slates may present one or more web pages, email applications, weather reports, television, news, photographs
Paragraph [0060] further states “The orientation derived from the sensor signals of the IMU may be used to display, via the see-through display, one or more virtual objects with a body-locked position in which the position of each virtual object appears to be fixed relative to the wearer of the see-through display and the position of each virtual object appears to be moveable relative to real-world objects in the physical environment.”
Ebstyne Figure 1-4 visually shows and especially, Ebstyne Specification Paragraphs [0014] and [0060] clearly teaches that Ebstyne is able to display plurality of window type contents in a viewable area of head mounted display where such viewable area is based on an orientation. 
Ebstyne Specification Paragraph [0019] further clearly states that the video slates (plural) can present one or more webpages (plural). Thus, Paragraph [0019] clearly teaches that the video slates such as 106, 112, and 116 of Figure 1 of Ebstyne can all be used to display either one webpage or can all be used to display more than one webpages. Such feature clearly shows that Ebstyne’s video slate contents can all corresponds to same application (such as webpage application). 
As Ebstyne clearly teaches feature of allowing each of multiple slates to be associated with same application (such as web pages, email applications, weather reports, news, photographs, and etc), it is reasonable to conclude that particular application performs various jobs/tasks/functions (such as tasks of presenting certain webpage at certain slate and presenting another webpage at another slate (or presenting particular portion of webpage at one slate while providing another portion of 
For example, for application to present web pages at three different slates, various tasks/processing needs to be performed to present respective web page at each slate to allow display of the respective web page at each slate (thus, three slates will each show certain web page).
Additionally, based on Ebstyne’s teachings, it is further reasonable to conclude that involved video slates are all associated with main application of Ebstyne’s system which is executed to enable display of world-lock and body-lock involving various slates taught by Ebstyne.
Therefore, such main application is capable to execute plurality of tasks (such as one task related to providing display of email application at one slate and another task related to providing display of news application at another slate) where each slate will be able to provide visual output corresponding to such jobs/tasks/functions. 
Thus, the examiner concludes that Ebstyne reasonably discloses claimed limitations of “each of the plurality of windows corresponds to a same application configured to execute a plurality of tasks, and each of the windows represents at least one of the plurality of tasks” in two different ways.
Regarding limitation related to virtual reality environment, the examiner has clearly shown in pages 5-11 of the final rejection dated 22 December 2020 (and also similarly stated in this non-final rejection) that claim 1 of 10,747,386 already discloses limitation related to the virtual reality environment. 
Therefore, the examiner concludes that the applicant’s argument is not persuasive as U.S. Patent No. 10,747,386 in view of Ebstyne reasonably discloses all of cited limitations above argued by the applicant. 
Regarding section “REJECTION UNDER 35 U.S.C. § 103”, regarding independent claim 1 and similar independent claims 9 and 17, the applicant argued that “The Applicant respectfully requests that Ebstyne, Scott, and Dickerson, taken alone or together, fail to teach or suggest at least the above-emphasized features of Claim 1…Even assuming, for the sake of argument and without agreeing, that Ebstyne teaches that different video slates can correspond to, for example, one web browser application, Ebstyne does not teach or suggest that multiple video slates represent one of a plurality of related tasks that that one application generates. Accordingly, Ebstyne fails to teach or suggest "displaying a plurality of windows in a viewable area of a virtual reality environment of the HMD, wherein the viewable area is determined based on an orientation of the HMD, and each of the plurality of windows corresponds to a same application configured to execute a plurality of tasks, and each of the windows represents at least one of the plurality of tasks," as recited in Claim 1.”
Following the examiner’s responses provided in response to the similar arguments presented in the “CLAIM REJECTION – DOUBLE PATNETING” section, 
Ebstyne Specification Paragraph [0019] clearly states that the video slates (plural) can present one or more webpages (plural). Thus, Paragraph [0019] clearly teaches that the video slates such as 106, 112, and 116 of Figure 1 of Ebstyne can all be used to display either one webpage or can all be used to display more than one webpages. Such 
As Ebstyne clearly teaches feature of allowing each of multiple slates to be associated with same application (such as web pages, email applications, weather reports, news, photographs, and etc), it is reasonable to conclude that particular application performs various jobs/tasks/functions (such as tasks of presenting certain webpage at certain slate and presenting another webpage at another slate (or presenting particular portion of webpage at one slate while providing another portion of same webpage at another slate)) where each slate is able to provide visual output corresponding to such jobs/tasks/functions. 
For example, for application to present web pages at three different slates, various tasks/processing needs to be performed to present respective web page at each slate to allow display of the respective web page at each slate (thus, three slates will each show certain web page).
With respect to the applicant’s argument stating “Ebstyne does not teach or suggest that multiple video slates represent one of a plurality of related tasks that that one application generates”, based on various teachings provided by Ebstyne, it is reasonable to conclude that Ebstyne’s application at least is capable of performing more than one function/task/job. For example, in order to provide certain web page at certain slate, it is necessary to at least perform process to determine exactly which web page content to present at the certain slate (and same applies for involved number of other slates) and to actually perform process of displaying such determined content at respective slate. Since particular slate is able to actually provide visual 
(The examiner further notes that example of task/job/process provided by the examiner is not limited to the examples provided above. For example, it is reasonable to conclude that email application taught by Ebstyne would allow task such as sending an email or opening an email to be performed where it is further reasonable to conclude that such task will be visually shown to the user through slate presenting such email application (or portion of the email application). Therefore, the examiner concludes that there exists various other examples of task/job/process available than the one provided by the examiner which is represented by involved slate(s)/window(s).)
Additionally, based on Ebstyne’s teachings, it is further reasonable to conclude that involved video slates are all associated with main application of Ebstyne’s system which is executed to enable display of world-lock and body-lock involving various slates taught by Ebstyne.
Therefore, such main application is capable to execute plurality of tasks (such as one task related to providing display of email application at one slate and another task related to providing display of news application at another slate) where each slate will be able to provide visual output corresponding to such jobs/tasks/functions. 
With respect to the applicant’s argument stating “Ebstyne does not teach or suggest that multiple video slates represent one of a plurality of related tasks that that one application generates”, based on various teachings provided by Ebstyne, it is 
(The examiner further notes that example of task/job/process provided by the examiner is not limited to the examples provided above. For example, it is reasonable to conclude that email application taught by Ebstyne would allow task such as sending an email or opening an email to be performed where it is further reasonable to conclude that such task will be visually shown to the user through slate presenting such email application (or portion of the email application). Therefore, the examiner concludes that there exists various other examples of task/job/process available than the one provided by the examiner which is represented by involved slate(s)/window(s).)
Regarding limitation related to virtual reality environment, the examiner has clearly stated in pages 13-18 of the final rejection dated 22 December 2020 (and also similarly stated in this non-final rejection) that Dickerson was relied on to teach such limitation in combination with Ebstyne. 
Therefore, the examiner concludes that the applicant’s argument is not persuasive as the prior arts of record in combination discloses all limitations argued by the applicant.
Regarding the applicant’s remaining arguments directed to dependent claims, the examiner concludes that the applicant’s argument is not persuasive in view of the examiner’s responses above which showed that Estyne as modified by Scott and further modified by Dickerson discloses the applicant’s argued claimed features of argued independent claims. 
Regarding section “New Claims”, the examiner concludes that the applicant’s argument is not persuasive in view of the examiner’s responses above which showed that Estyne as modified by Scott and further modified by Dickerson discloses the applicant’s argued claimed features of argued independent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Robertson et al., U.S. Patent Number 8,856,687 teaches feature of allowing each window of multiple windows displayed to a user to be associated with particular task. (Robertson Figure 5-6)
Smailus et al., U.S. Pre-Grant Application Number 2013/0265425 teaches feature of presenting one or more tasks at display in form of graphical overlay(s) where particular tasks which are optional can be distinguished from required tasks by using a color scheme or symbols. (Smailus Figure 3-7 and Specification Paragraph [0023]: “In response to determining that the first control is located above the reference control, the device 102 may present one or more graphical overlays at the display 104.”; Paragraph [0032]: “In a particular embodiment, the at least one task is presented as one or more graphical overlays at the display 104.”; Paragraph [0054]: “In another particular embodiment, the checklist tasks may be presented according to a predetermined order and any optional checklist tasks may be distinguished from required checklist tasks using a color scheme (e.g., a first color for required tasks and a second color for optional tasks), using symbols (e.g., a first symbol indicates a required task and a second symbol indicates an optional task), or a combination of colors and symbols.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SAE WON YOON/Primary Examiner, Art Unit 2612